Title: To Benjamin Franklin from Henry Wyld, 9 April 1782
From: Wyld, Henry
To: Franklin, Benjamin


Most excellent Sir
Hatherlow 9th April 1782
The Company I represented to your Excellency together with my self, desire to represent ourselves to you, in terms of the highest respect for the reception of me, and the kindness shewed by giving credit to the negotiating the Bill, which recd. due honour; But at the same time beg leave to express our surprize, that you have not made any reply to our former, as the papers to satisfy your Crusers, together with those of your Allies, are the only thing that stop us, having now sent a person into Ireland, to engage a Vessel, and our afairs we have adjusted, so that a failure in that would be a matter of very serious Consequences to many of us; which causes us, thus freely to express ouselves to your Excellency, being satisfied, that you, on mature consideration by imagining yourself in our situation, will easily forgive any thing that is disgusting assuring you, that nothing of that kind is designed, And altho’ we may appear not worthy your Excellencies notice, or that of a Free state, yet you may be satisfied that we flatter ourselves, and we hope without Vanity, that in any Country where manufactures are wanted, we should meet with more indugeances than we wished to ask for, from the states you so honorably represent.
Therefore we desire you to transmit such a passport as may satify your Crusers to be here on or before the Fourteenth of May next, and direct the same to Mr. Henry Wyld schoolmr. of Mellor, to the Care of M. Henry Merril Currier of Chapel in la firth Derbyshire, or to Mr. Edmd. Clegg and Co. at No. 2 Wilks Street Spittlefields London, either of which ways the same will come safe.
Further we desire you, to commend us to the Congress of Pensilvania, that they may if they think proper advance a small sum, if our afairs may require the same, the repayment of which we not only secure, from the Profits of the Business, but from our own property, which we shall take, and we desire you to apprize the Inhabitants or some of them, whom you may think proper of our comming that the ship may not be detained in the Harbour upon any pretence, but return with the sea-Men to Caracfargus, and if consistent to be allowed to load with the produce of the Country, Contraband Goods always excepted but these things I submit to your pleasure.
Further, on my return from Paris, I met with two Gentlemen in Derby who were acquainted with my Business and who on the first of this Inst. signified their determined Resolution, to go over to Virginia, and there fix Engins to cast silk by upon the same Model of those at Derby, were they satisfied the should be well recd. If you mention your opinion thereof the same will be esteemed an Additional favour, as they desired me to mention the same, They are M[en of] extensive fortunes, and their Religious and Civil Principles such, that a free Government will not despise.
Our numbers are increased by some of the ablest Artisans in the Country, who rejoice much at the turn Politics have taken with us, and impatiently wish to be gone, pray delay not, I am for my self and Company Your Excellencies much obliged and most humble servt.
Henry Wyld
 
Addressed: To his Excellency Benjm. Franklin / Minister plenipotentiary from the / united states of Amerca at Passey / near / Paris
Notation: H. Wyld— Watherlow 9 April 1782.
